             Case 2:20-cv-00552-JAD-BNW Document 25 Filed 07/23/21 Page 1 of 1




 1                                 UNITED STATES DISTRICT COURT

 2                                         DISTRICT OF NEVADA

 3 In Re: Subpoenas to Medport LA LLC                           Case No.: 2:20-cv-00552-JAD-BNW

 4
                                                                        Order Closing Case
 5

 6            The local rules of this court provide that “[a]ll civil actions that have been pending . . . for

 7 more than 270 days without any proceeding of record having been taken may, after notice, be

 8 dismissed for want of prosecution by the court sua sponte . . . .” 1 On July 1, 2020, Magistrate

 9 Judge Brenda Weksler entered an order denying without prejudice movants ABF Freight System,

10 Inc. and Mark Eugene Massingill’s motion under Federal Civil Procedure Rule 45(g) to compel

11 MedPort LA, LLC to fully respond to a subpoena duces tecum served on it in matter styled as

12 James Johnson, Jr., et al. v. ABF Freight System, Inc., et al., Case No. 2:18-cv-01835 (N.D.

13 Ala). 2 No renewed motion or appeal has been filed, and more than 270 days have passed

14 without any proceeding of record having been taken in this case.

15            IT IS THEREFORE ORDERED that if no action is taken in this case by July 28, 2021,

16 the court will dismiss this case without further prior notice.

17                                                                  _______________________________
                                                                    U.S. District Judge Jennifer A. Dorsey
18                                                                                           July 23, 2021

19

20

21

22

23   1
         L.R. 41-1.
     2
         ECF No. 24.
